Citation Nr: 0105429	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-01 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC, in pertinent part, granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation effective June 14, 1996.  The M&ROC also denied 
entitlement to service connection for a skin disorder as 
secondary to Agent Orange (AO) exposure.

In December 1999 the M&ROC granted entitlement to an 
increased evaluation of 50 percent for PTSD to which was 
associated depression for rating purposes effective June 14, 
1996.

In September 2000 the M&ROC denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  A formal notice of disagreement 
with this determination has not been submitted, and such 
claim is not considered part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) appellate review.  Subsequent to receipt of the 
veteran's case, the Board received additional evidence from 
the veteran in support of his appeal; namely, the report of a 
private psychological examination.  He has waived initial 
review of this additional evidence by the M&ROC.  38 C.F.R. 
§ 20.1304 (2000)

The Board notes that is his substantive appeal to the Board, 
the veteran reiterated that he was suffering from a skin 
disorder as secondary to AO exposure.  The issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder as secondary to AO exposure has been neither 
prepared nor certified for appellate review, and the Board is 
referring it to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

PTSD with depression has rendered the veteran demonstrably 
unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
with depression have been met.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) shows he was trained 
as a crawler track operator.  He served in Vietnam and his 
decorations include a Vietnam Campaign Medal, and a Vietnam 
Service Medal with 2 Overseas Bars.

The veteran filed a claim of entitlement to service 
connection for PTSD on June 14, 1996.

VA conducted a special psychiatric examination of the veteran 
in December 1997.  He provided detailed information referable 
to his stressors, and it was upon those stressors that the 
examiner diagnosed depression and PTSD.  The examiner 
provided a Global Assessment of Functioning (GAF) score of 
40.  Anxiety, and financial and employment-related stressors 
were recorded.  The examiner recorded that the veteran had a 
moderate to severe handicap with respect to employment based 
on physical symptoms, as well as anxiety and depression that 
seemed consistent with PTSD.

The RO granted entitlement to service connection for PTSD 
with assignment of a 30 percent evaluation when it issued a 
rating decision in February 1998.

VA conducted a special psychiatric examination of the veteran 
in May 1999.  The examiner indicated that the claims file had 
been made available for review in conjunction with the 
examination.  He described various triggering incidents which 
reminded him of service in Vietnam.  He had difficulty 
leaving his house when there was fog.  He had frequent 
intrusive thoughts of Vietnam.  Certain smells triggered 
thoughts of Vietnam.  He had hypervigilance and was socially 
avoidant.  He shopped only during the early mornings or late 
at night so as to avoid people or contact with others.

The veteran had an exaggerated startle response and 
overreacted to even small noises.  He had recurring 
nightmares and night sweats.  The nightmares centered around 
events which were traumatic in Vietnam.  He avoided contact 
with oriental people.  He felt that the police were out to 
get him, despite a feeling of not having done anything wrong.  
He had occasional suicidal thoughts.  He was being treated 
for his symptoms and was on medication for anxiety.  His 
longest held job lasted for five years.  He had attempted 
self-employment.  

The veteran had been marred three times.  He was currently 
divorced.  The examiner recorded that it appeared, from his 
descriptions, that PTSD had interfered with his previous 
marriages.  He presented as quite anxious with some 
underlying depression.  Mood was dysphoric and anxious which 
was consistent with such affect.  He was mildly tremulous 
during the examination.  He maintained good eye contact and 
his voice was normal, in tone and pace.  There was some range 
to his affect, and he was able to smile spontaneously on 
several occasions.  He tracked the conversation fairly well, 
and concentration and attention span appeared to be no more 
than mildly impaired.  He reported that he enjoyed reading, 
suggesting that concentration was no more than mild to 
moderately impaired.  Mild psychomotor agitation was noted 
during the examination in that he was tremulous and had some 
excessive body movement secondary to anxiety.  Memory 
appeared to be functionally intact.  Thinking was logical and 
goal oriented, and there were no indications of an underlying 
thought disorder.



The examiner diagnosed PTSD with moderate depression 
secondary to PTSD.  The GAF was 50.  The examiner recorded 
that PTSD significantly impacted the veteran's employability 
as well as social functioning.

Associated with the claims file is a substantial quantity of 
VA psychotherapy treatment reports dated during recent years.  
Essentially, they show evaluation for anxiety, depression, 
and exacerbations of PTSD.  The veteran was noted to have 
little control over his life and to suffer from temper 
tantrums.

In February 2000 the veteran's ex-wife provided her knowledge 
and observations of his disabling manifestations which she 
attributed to his psychiatric illness.

The veteran submitted a VA application for increased 
compensation based on unemployability in June 2000.  He 
reported that he had last worked in December 1995.  He 
reported occupational experience as a heavy equipment 
operator.  He indicated that he had a high school education, 
and had studied the operation of heavy equipment while in 
service.

An August 2000 employment information statement from a 
previous employer shows the veteran had not been employed 
since December 1990 due to lack of work.

In November 2000 the veteran submitted a report of special 
psychological examination dated to have taken place in June 
2000.  The examiner reported that his affect was one of some 
anxiety and some depression.  Stream of mental activity was 
for the most part in normal range, but with some tangential 
thinking.  He was oriented to time, place and person.  Short- 
and long term memory appeared adequate.  He appeared able to 
concentrate and could track the examiner's questions well.  
There appeared to be some abstract reasoning ability.  
Insight and judgment were fair.  

The examiner recorded that the veteran had intrusive and 
distressing recollections of Vietnam, as well as nightmares 
and flashbacks.  He had intense psychological and 
physiological reactivity on exposure to events that reminded 
him of the trauma.  These included hearing helicopters and 
loud noises.  He tried to avoid thoughts and feelings 
connected with Vietnam as well as people and places, 
especially Oriental people.  He had a markedly diminished 
interest in participating in significant activities.  He felt 
detached and estranged from others, had a restricted range of 
affect, and had difficulty falling asleep.  He was irritable 
and had outbursts of anger.  He had some difficulty 
concentrating.  He was hypervigilant and had an exaggerated 
startle response.

The examiner recorded that the veteran had symptoms of 
depression, including sad affect three days out of the week, 
feelings of guilt and worthlessness every day, insomnia five 
days out of the week, lack of energy five or six days out of 
the week and problems with concentration.  He said that he 
had suicidal ideation about once a day, but had made no 
attempts to hurt himself and said he would not do so because 
of his children.  He denied any appetite disturbance or 
anhedonia.  Currently the veteran was seeing a psychiatrist 
at VA.  

The examiner noted that in the afternoon the veteran might 
visit friends and sometimes took several friends in town to 
do chores.  A lot of times he just sat and was quiet.  He 
prepared an evening meal for his children.  On difficult days 
he did not sleep at all at night.  On the days when 
medication helped him to get to sleep, he would be in bed by 
10:00PM.  His socialization consisted of seeing his children 
every day and friends a few times a week.  He stated that he 
would go grocery shopping only after midnight to avoid 
people.  He stated that he did not like crowds.  He belonged 
to a service organization, but did not go to any of their 
meetings.  He played cards with some Vietnam veteran friends 
on a weekly basis.  He reported that he can get things done 
in a timely manner.  

The examiner summarized that the veteran appeared to have 
PTSD as a result of his experiences in Vietnam.  He also 
appeared to have a major depressive disorder.  

The examiner recorded that based upon the veteran's work 
history and his symptoms of PTSD, it did not appear that he 
was employable.  The pertinent diagnoses were PTSD, and major 
depressive disorder.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

The Board notes that the Rating Schedule that addresses the 
disorders of the psychiatric system were amended, effective 
November 7, 1996.  61 Fed. Reg. 52695-53702 (Oct. 8, 1996).  
Thus, the regulatory criteria governing the evaluation of the 
appellant's PTSD with depression changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the regulations effective prior to November 7, 1996, 
where the ability to establish and maintain effective 
relationships with people was considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, a 50 percent 
evaluation was provided.


Where the ability to establish and maintain effective and 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent evaluation was 
provided.

Where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, and there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, with 
demonstrable inability to obtain or retain employment, a 100 
percent evaluation was provided.  38 C.F.R. § 4.132; 
Diagnostic Code 9411 (effective prior to November 7, 1996).

Effective November 7, 1996, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent evaluation is provided.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
provided.
Total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name, a 100 percent 
evaluation is provided.  38 C.F.R. § 4.130; Diagnostic Code 
9411 (effective November 7, 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The M&ROC has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law, with respect to the duty to assist has 
been significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000), modifying 
the adjudication of all pending claims.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to the 
new law without it first being considered by the M&ROC.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, he has been afforded 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its action and that a remand for 
adjudication by the M&ROC would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The record discloses that the veteran was granted service 
connection for PTSD with depression, with assignment of a 50 
percent evaluation, effective the date of his claim.  He is, 
however, of the opinion, that his psychiatric disability is 
far more disabling than currently evaluated, and that it has 
in fact rendered him unable to work or has totally disabled 
him.  The Board's review of the evidentiary record discloses 
that the veteran's points are well taken.


In this regard, the Board notes that the veteran has been 
receiving virtually regular psychotherapy from VA.  He has 
had a rather erratic work history, and is not currently 
employed.  VA and private medical professionals have 
expressed their opinions that symptomatology associated with 
PTSD with depression in the aggregate has been serious or 
severe, and has adversely affected his ability to engage in 
any kind of substantially gainful employment.  

The evidentiary record itself reflects a rather intense 
clinical picture of isolative behavior, domestic upheaval, 
and limited industrial ability.  The Board is of the opinion 
that the current 50 percent evaluation assigned by the M&ROC 
does not adequately compensate the veteran for the nature and 
extent of severity of his PTSD with depression.

As the Board noted earlier, the criteria for evaluation of 
psychiatric disorders changed effective November 7, 1996, in 
other words, during the course of the veteran's pursuit of 
his claim.  He is entitled to those criteria which are more 
favorable to him.  Of course, the amended criteria cannot be 
applied to his case prior to their effective date of November 
7, 1996.  DeSousa v. Gober, 10 Vet. App. 461 (1997); McKay v. 
Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

Accordingly, the Board's application of the previous criteria 
permits the conclusion that the evidentiary record supports 
at least a 70 percent evaluation for PTSD with depression 
from the effective date of the grant of service connection; 
namely, June 14, 1996.  In this regard, the current 50 
percent evaluation assigned by the M&ROC contemplates not 
more than considerable social and industrial impairment.  The 
next higher evaluation under the previous criteria for 
evaluating psychiatric disorders does contemplate severe 
social and industrial impairment which has been clearly shown 
by the evidentiary record.

The evidentiary record shows that VA as well as private 
medical professionals have expressed opinions as to the 
impact of PTSD with depression on the veteran's ability to 
work.  VA examiners have recognized the serious difficulties 
experienced by the veteran in his efforts to obtain and 
maintain substantially gainful employment.  The veteran's 
private examiner was more explicit in his opinion.  He 
specifically opined that the veteran does not appear to be 
employable.

The evidentiary record is clear in showing that while the 
veteran has on occasion appeared to demonstrate some 
stability in his relationships, he has experienced isolative 
behavior.  He has been under considerable stress and must be 
closely followed on an outpatient basis.  It is clear from 
the record that the veteran is unable to acclimate himself in 
a social or industrial setting on a regular basis.  His 
absence from the labor market for a number of years has 
rendered him a poor candidate for even the most minimal kind 
of employment.

From a review of the record it appears unlikely that the 
veteran could return to a structured environment as he is 
unable to withstand even the pressures of his life style of a 
number of years of duration which has involved no meaningful 
social or industrial interaction.  Accordingly, at least 
three of the rating criteria for a 100 percent rating under 
the previous criteria are independently met in the veteran's 
case.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  In this 
regard, the veteran is oftentimes socially isolated, suffers 
from disturbed thought and behavioral processes associated 
with almost all daily activities, and most of all, he is 
demonstrably unable to work in the opinion of his private 
therapist.  For the foregoing reasons, the Board concludes 
that the record supports a grant of a 100 percent evaluation 
for PTSD with depression, effective the date of the grant of 
service connection, June 14, 1996, under the previous 
criteria for rating psychiatric disorders, the more favorable 
criteria in the veteran's case.

In view of the Board's grant of a 100 percent schedular 
evaluation for PTSD with depression effective the date of the 
grant of service connection, the Board finds no basis for 
assignment of staged ratings.  See Fenderson, supra.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD 
with depression is granted, subject to the criteria governing 
the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

